DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claimed invention is related effective targeted advertisements. 
Claims 1-15 do fall within at least one of the four categories of patent eligible subject matter because the claims recite a machine (i.e., non-transitory computer-readable medium and system) and process (i.e., a method). 
 Although claims 1-15 fall under at least one of the four statutory categories, it should be determined whether the claim recites a judicial exception.  
Part I: Step 2A, Prong One:   Identify the Abstract Idea
Under Step 2A Prong one the claims are analyzed to determine if the claims are directed to judicial exception. 
Claim 1 recites obtaining viewing information and smart contracts, determining and receiving and reproducing advertisement content and sharing blocks that include the smart contracts.
Claims 13 and 15 recite displaying content, obtaining viewing information, determining and receiving and reproducing advertisement content and sharing blocks. 
The limitation of displaying, obtaining, determining, receiving, reproducing and sharing covers Certain Methods of Organizing Human Activity but for the recitation of generic computer components. That is, other than reciting display device (a computing device), nothing in the claim element precludes the step from practically being commercial including advertising, marketing or sales activities or behaviors etc., (transmitting targeted advertisement content in a blockchain). If a claim limitation, under its broadest reasonable interpretation, covers commercial or legal interaction but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
Part I: Step 2A, prong two: additional elements that integrate the judicial exception into a practical application
Under Step 2A, Prong Two, if a claim recites a judicial exception, it should be determined whether the claim reciting the judicial exception is integrated into a practical application of that exception. However, this judicial exception is not integrated into a practical application. The claims includes the additional element of a display device (computer) for displaying, obtaining, determining, receiving and sharing (transmitting). The claims as a whole merely describe how to generally apply the concept of transmitting advertisement based on advertisers smart contract (campaign) in a blockchain. The computer in the steps are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of displaying, receiving and transmitting), such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Part II.  Determine whether any Element, or Combination, Amounts to“Significantly More” than the Abstract Idea itself

Under step 2B, the claims are evaluated to determine whether the additional elements individually or in combination are sufficient to ensure that the claim amounts to significantly more than the exception. The claim, as indicated above, recite the additional element of computer. However, the elements are recited at high level of generality and given the broadest reasonable interpretation are simply generic computers performing generic computer function of displaying, receiving, and transmitting data. The specification makes clear that the components and their functions, considered individually or in combination, are well-known, routine and conventional (see background [0003]-[0007] and [0072]-)[0078]). As noted above, the additional elements provide a general linking to a particular technological environment or field of use. The claims do not invoke any inventive programming, require any specialized computer hardware or other inventive computer components, i.e., a particular machine, or that the claimed invention is implemented using other than generic computer components to perform generic computer functions. Therefore, the claims do not amount to significantly more than the abstract idea itself and is not patent eligible. 
The combination of these additional elements is no more than mere instructions to apply the exception using a generic device. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Dependent claims 2-12 and 14 merely add further details of the abstract elements recited in independent claims without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. The additional limitations of the dependent claims, when considered individually and as an ordered combination, do not amount to significantly more than the abstract idea itself. Accordingly, dependent claims 2-12 and 14, are patent ineligible. Hence, claims 1-15 are not patent eligible.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 10, 12-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ericson (US 2019/02025932 A1).
Claim 1:
 A display device comprising: a communication unit configured to transmit and receive data; a display to display content; a memory storing one or more instructions; and at least one processor configured to execute the one or more instructions stored in the memory to:
obtain viewing information about content (website and/or content provider may track user interaction with website or content and store the tracked user information in ad database, and send that to the smart contract provider) (see [0017]-[0018];
obtain a plurality of smart contracts corresponding to a plurality of advertisement content items, respectively;
determine advertisement content related to the content from among the plurality of advertisement content items based on the viewing information and the plurality of smart contracts; receive the determined advertisement content and reproduce the received advertisement content (website or content provider that wants to provide targeted content (advertisement) to a user device that interacts with a website or webpage uses … the service provider may use the user information to identify, generate, determine and/or provide new content for display on the user device) (see [0019]); and
share blocks including the plurality of smart contracts with an advertiser device, which provides the plurality of advertisement content items, and other display devices, wherein the blocks are connected to each other in a form of a chain (the website or content provider may generate a transaction for each tracking session, … the service provider may send the transaction to the smart contract provider on the distributed ledger (blockchain), … the first transaction (user interaction with currently viewed webpage) is generated and broadcasted …to be sent to and received by each of the computing devices in the distributed network that maintains the distributed ledger …) (see [0018], [0019], [0027]-[0034]).

Claim 2:
 Ericson teaches wherein the viewing information includes at least one of information about a user viewing the content, metadata of the content, information about a user’s viewing history of the content, or information about a date of reproduction or a number of times of reproduction of the content (user information including previous “provisioning” transactions) user device identifier, … (see [0019], [0027], [0043]) .

Claim 3:
Ericson teaches wherein the plurality of smart contracts include advertisement content
parameters corresponding to the plurality of advertisement content items, respectively, and
wherein the at least one processor is further configured to determine the advertisement content by matching the advertisement content parameters with the viewing information (content is determined for display based rules, conditions, criteria and or priorities that when satisfied causes one or more content objects to be selected for display, … based on content provisioning rules ) (see [0044]-[0045]).
Claim 4:
Ericson teaches wherein the advertisement content parameters include at least one of information about a user who will view the advertisement content, information about a reproduction duration of the advertisement content, or advertiser information (user information provided as a result of execution of the smart contract for selecting content based on content provisioning rules..) (see [0044], [0045]).
Claim 10:
Ericson teaches wherein the at least one processor is further configured to:
detect an occurrence of a predefined event, and, when the occurrence of the predefined event is detected, reproduce the received advertisement content, and wherein the predefined event includes at least one of an interrupt signal, an audio, or a user input (detecting user viewing or interacting with a website or webpage) (see [0016],[0019], [0031]-[0032]).
Claim 12:
Ericson teaches  wherein the at least one processor is further configured to control the communication unit to transmit, to an external device interworking with the display device, the advertisement content and information for controlling reproduction of the advertisement content (once it is determined that the user interacted with the webpage or content the service provider may determine content for display (reproduce) on the user device) (see [0044]-[0045]).
Claims 13, 15:
 A display device comprising: a communication unit configured to transmit and receive data; a display to display content; a memory storing one or more instructions; and at least one processor configured to execute the one or more instructions stored in the memory to:
display content; obtain viewing information about content (website and/or content provider may track user interaction with website or content and store the tracked user information in ad database, and send that to the smart contract provider) (see [0017]-[0018];
obtain a plurality of smart contracts corresponding to a plurality of advertisement content items, respectively;
determine advertisement content related to the content from among the plurality of advertisement content items based on the viewing information and the plurality of smart contracts; receive the determined advertisement content and reproduce the received advertisement content (website or content provider that wants to provide targeted content (advertisement) to a user device that interacts with a website or webpage uses … the service provider may use the user information to identify, generate, determine and/or provide new content for display on the user device) (see [0019]); and
share blocks including the plurality of smart contracts with an advertiser device, which provides the plurality of advertisement content items, and other display devices, wherein the blocks are connected to each other in a form of a chain (the website or content provider may generate a transaction for each tracking session, … the service provider may send the transaction to the smart contract provider on the distributed ledger (blockchain), … the first transaction (user interaction with currently viewed webpage) is generated and broadcasted …to be sent to and received by each of the computing devices in the distributed network that maintains the distributed ledger …) (see [0018], [0019], [0027]-[0034]).
Claim 14:
Ericson teaches wherein the plurality of smart contracts include advertisement content
parameters corresponding to the plurality of advertisement content items, respectively, and
determining the advertisement content by matching the advertisement content parameters with the viewing information (content is determined for display based rules, conditions, criteria and or priorities that when satisfied causes one or more content objects to be selected for display, … based on content provisioning rules ) (see [0044]-[0045]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Ericson and further in view of Lawbaugh et al. (US 2019/0370866 A1).
 	Claim 5:
Ericson teaches wherein the advertisement content includes advertisement content metadata (targeting information), however failed to explicitly teach wherein the at least one processor is further configured to receive the determined advertisement content by using the advertisement content metadata, wherein the advertisement content metadata includes at least one of a reproduction duration of the advertisement content, a title, a language, a storage location, or a reproduction mode of the advertisement content. Lawbaugh teaches advertisement specification that specifies an advertisement that the advertiser would like to distribute, the specification may include and advertiser identifier, advertisement campaign parameters, curation, type of channel, advertising content and other information that describes the advertisement to be distribute … in a blockchain using smart contract (see [0070]-[0073]). It would have been obvious to one of ordinary skill in the art at the time the claimed invention was filed to include Lawbaugh’s advertisement specification, in Ericson’s advertisement, in order to select an advertisement that meets the advertiser’s specification.  
Claim 6:
 Lawbaugh teaches wherein the at least one processor is further configured to control the
communication unit to broadcast record information indicating that the advertisement
content is determined, and, when a signal indicating that a new block generated based on the record information is appended to the blocks in a form of a chain is received, to receive the
determined advertisement content based on the received signal (the ad marketplace may generate one or more smart contracts based on the advertisement and publisher information to self-execute an agreement between parties, … to execute terms of a contact if the campaign parameters have been satisfied, … the terms of the contact may include the bid amount an advertiser is willing to pay, the amount to be paid to publisher etc., further any time after the blockchain record is created, verified whether the assets being referred to the advertisement have changed from the original blockchain record …) (see [0031]-[0035], [0071])  .

Claim 7:
Ericson teaches wherein the new block is appended to the blocks in a form of a chain and shared with the advertiser device and the other display devices (any transaction i.e., user interaction with a webpage is broadcasted to a smart contract stored in a distributed ledger … and the website or content provider may then generate a transaction for each tracking session … and store in its database and send the transaction to the smart contract provided on the distributed ledger … (see [0018], [0019]) .
Claim 8:
 Lawbaugh teaches wherein the at least one processor is further configured to provide exposure data of the determined advertisement content to the advertiser device, and
wherein the exposure data of the advertisement content includes at least one of a
number of times of reproduction of the advertisement content, or a reproduction
duration of the advertisement content (see [0094]-[0097]).
Claim 9:
Ericson teaches receiving information about tokens (payment) in the blockchain i.e., amount each entities in the blockchain (see [0020]-[0026]).  Lawbaugh also teaches wherein the at least one processor is further configured to receive information about tokens from the advertiser device based on the exposure data of the advertisement content (see [0071]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ericson and further in view of Official Notice.
Claim 11:
Ericson teaches displaying advertisement, however failed to teach that the advertisement content is reproduced on the second display while the content is being displayed on the first display. Official Notice is taken that it is old and well known in the art of online advertisement to provide the advertisement in a separate display, such as overlay. It would have been obvious to one of ordinary skill in the art at the time of the claimed invention was filed to present the advertisement content in different display in order to not to cover the content being viewed by the user.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEHDEGA RETTA whose telephone number is (571)272-6723. The examiner can normally be reached Monday-Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YEHDEGA RETTA/Primary Examiner, Art Unit 3688